Citation Nr: 0715383	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 
1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The Board notes that the record contains a notice of 
disagreement (NOD) and an October 2006 statement of the case 
(SOC) concerning three issues denied in a June 2006 rating 
decision, including the denial of earlier effective dates for 
the grant of service connection for the right and left 
shoulder disabilities.  The record now before the Board does 
not contain a VA Form 9 in response to the October 2006 SOC.  
After the veteran's claims folder was returned to the Board 
in December 2006, however, the veteran sent to the Board 
material that was received in March 2007 without waiver of RO 
consideration.  The additional material includes an 
additional statement in support of his claims for an earlier 
effective date and duplicative evidence.  The matter is 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the veteran's claims in March 2005 for 
additional development consistent with a September 2004 Order 
by the United States Court of Appeals for Veterans Claims 
(Court).  In pertinent part, the Board's remand instructed 
the RO to schedule the veteran for a VA examination to show 
the nature and extent of his current service-connected 
shoulder disabilities; the examiner was asked to answer 
several specific questions regarding these disabilities.  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, two of the questions asked of the examiner 
were not addressed.  More specifically, the examiner was 
asked to determine whether the service-connected shoulder 
disabilities include ankylosis of the scapulohumeral 
articulation; impairment of the humerus, including recurrent 
dislocation of the humerus at the scapulohumeral joint; or 
impairment of the clavicle or scapula.  The examiner was also 
asked to address a question pursuant to the Court's Order, 
namely whether the veteran's refusal to perform range of 
motion testing as noted in the January 1997, April 1997, and 
April 1999 examination reports supports a finding of guarding 
of all arm movements or a finding of guarding of movement 
only at shoulder level under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Neither of these questions was answered by the 
examiner who conducted the August 2005 VA compensation and 
pension (C&P) joints examination.  

The remand instructions also included an order that if the 
claims remain denied, the RO should issue a supplemental SOC 
(SSOC) that contains notice of all relevant actions taken on 
the claims for benefits since October 2002, which is the date 
the last SSOC was issued.  Although the RO did issue a SSOC 
subsequent to the Board's remand, it only contained notice of 
all adjudicative actions since March 2005 rather than since 
October 2002.  See December 2005 SSOC.  The RO should correct 
this in any future SSOC it issues.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims folder and a copy of 
this remand to the examiner who conducted 
the August 2005 VA C&P joints examination 
and ask the examiner to provide an 
addendum to their report that adequately 
addresses the following questions:

a) Whether the service-connected shoulder 
disabilities include ankylosis of the 
scapulohumeral articulation; impairment 
of the humerus, including recurrent 
dislocation of the humerus at the 
scapulohumeral joint; or impairment of 
the clavicle or scapula?

b) Whether the veteran's refusal to 
perform range of motion testing (as noted 
in the January 1997, April 1997, and 
April 1999 examination reports) supports 
a finding of guarding of all arm 
movements or a finding of guarding of 
movement only at shoulder level under 38 
C.F.R. § 4.71a, Diagnostic Code 5202?

If the August 2005 VA examiner is not 
available, or if the requested questions 
cannot be answered without further 
examination of the veteran, such 
examination should be scheduled.  

2.  Thereafter, readjudicate the claims.  
If the claims remain denied, issue a SSOC 
to the veteran and his representative, 
and give them an appropriate amount of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since October 
2002.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



